     Case 2:20-cv-02165-CJB-DPC Document 287 Filed 03/02/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

JOSEPH CORNELIUS YOUNG III, ET                               CIVIL ACTION
AL.
VERSUS                                                       NO. 20-2165
RHONDA LEDET, ET AL.                                         SECTION “J” (2)



                                      ORDER

      The Court, after considering the complaint, the record, the applicable law, the

Magistrate Judge’s Report and Recommendation, and Plaintiffs’ objections (Rec. Doc.

284), and finding that the objections lack merit, hereby approves the Magistrate

Judge’s Report and Recommendation and adopts it as its opinion. Accordingly,

      IT IS HEREBY ORDERED that the 42 U.S.C. § 1983 claims filed by

Plaintiffs John Cornelius Young III, John Fitzgerald Bonvillain Jr., Barry Mitchell,

and Tory Dominique are DISMISSED WITH PREJUDICE for failure to state a

claim for which relief can be granted pursuant to 28 U.S.C. §§ 1915, 1915A and 42

U.S.C. § 1997e, and Plaintiffs’ state law negligence claims are DISMISSED

WITHOUT PREJUDICE because the court declines to exercise supplemental

jurisdiction under 28 U.S.C. § 1367(c).

      IT IS FURTHER ORDERED that Plaintiffs’ Motion for Preliminary

Injunction (Rec. Doc. 29) is DENIED.

      IT IS FURTHER ORDERED that Defendant Parish President Gordon

Dove’s Motions to Dismiss (Rec. Docs. 134, 242) are DENIED AS MOOT.
Case 2:20-cv-02165-CJB-DPC Document 287 Filed 03/02/21 Page 2 of 2




 New Orleans, Louisiana, this 2nd day of March, 2021.



                                      __________________________________
                                      CARL J. BARBIER
                                      UNITED STATES DISTRICT JUDGE
